Memorandum by the Court. Appeal from a decision of the board which determined claimant disqualified for benefits as of September 12, 1966 and that she made a willful false statement on October 10, 1966. While the record suggests that there were job offers made to claimant in August, the board determined that on September 12, 1966 she refused a job offer and upon that finding it follows that a willful false statement was made in the month of October. The factual issues, including credibility, are within the province of the board and there is substantial evidence to sustain its determination. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in a memorandum by the court.